DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 12/16/2020, with respect to Claim 11 have been fully considered and are persuasive.  The objection of Claim 11 has been withdrawn. 
Claim 11 has been objected to for allegedly containing informalities. To obviate this objection, claim 11 has been amended for clarity. Accordingly, Applicant respectfully requests withdrawal of the objection.
The examiner finds the applicant’s submission to be sufficient, thus the objection of Claim 11, is hereby withdrawn.
Applicant’s arguments, see page 8, filed 12/16/2020, with respect to Claims 1-12 have been fully considered and are persuasive.  The 35 U.S.C. 112a/b rejections of Claims 1, and 11-12 has been withdrawn. 
Claims 1-12 stand rejected under 35 U.S.C. § 112 (a) as allegedly failing to comply with the written description requirement. For example, the Office Action alleges that "identifying exclusion information" is not reasonable described in the specification. To obviate this rejection the claims have been amended to clarify that exclusion information identifies one or more MR signals that are to be excluded (e.g. from the reconstruction of the image). This is described in several portions of the specification, such as paragraphs [0008], [0028], and [0034]. For at least these reasons, Applicant respectfully submits that the claims, including the recitation "exclusion 
Claims 1, 11, and 12 stand rejected under 35 U.S.C. § 112 (a) as allegedly failing to comply with the written description requirement because they recite "reconstructing said image from said k-space data without using the excluded MR signals." The Office Action alleges that this is a negative limitation and "does not have a basis in the original disclosure." To obviate this rejection, the claims have been amended for clarity. Further, Applicant submits that MPEP 2173.05(i) provides that there is "nothing inherently ambiguous or uncertain about a negative limitation." Further, the claims recite that the image is reconstructed based on the k-space data, but that this reconstruction is not based on the MR signals that have been excluded using the exclusion information. That is, the exclusion information identifies MR signals that are to be excluded. Some MR signals are then excluded based on the exclusion information. The following reconstruction then does not use these excluded MR signals and only uses the non- excluded MR signals. 
Claims 1-12 stand rejected under 35 U.S.C. § 112 (b) as allegedly being indefinite. To obviate this rejection, the claims have been amended for clarity. Based on these amendments and at least the discussion above, Applicant submits that the claims are in compliance with 35 U.S.C. § 112. 
The examiner finds the applicant’s submission to be sufficient, thus the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections of Claims 1, and 11-12 are hereby withdrawn.
Applicant’s arguments, see page 9, filed 12/16/2020, with respect to Claims 1-3, 11, and 12 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of Claims 1-3, 11, and 12 has been withdrawn. 
Claims 1-3, 11, and 12 stand rejected under 35 U.S.C. §102(a)(1) as allegedly being anticipated by Hu et al. (U.S. Patent No. 8,427,153; hereinafter "Hu"). Applicant respectfully traverses this rejection and provides the following discussion to support patentability. Without acquiescing to the propriety of the rejection, and in the interest of advancing prosecution of this application, Applicant has amended independent claim 1 to incorporate the allowable subject matter of claim 4. Independent claims 11 and 12 have been amended to recite similar features. For at least the reasons discussed above, the 35 U.S.C. §112 rejections have been overcome. Therefore, Applicant respectfully submits that independent claims 1, 11, and 12 are patentable over Hu and in condition of allowance. The dependent claims are patentable at least for their respective dependencies, as well as for the additional features they recite. Accordingly, Applicant respectfully requests withdrawal of the rejections.
The examiner finds the applicant’s submission to be sufficient, thus the 35 U.S.C. 102(a)(1) rejections of Claims 1-3, and 11-12 are hereby withdrawn.
Allowable Subject Matter
Claims 1-3, and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method for reducing artifacts in a magnetic resonance (MR) image dataset, comprising: operating an MR data acquisition scanner to acquire MR signals from a subject  in said computer, determining a comparison mask from the respective sensitivity map using at least one threshold value for sensitivity, so that structures of said comparison dataset that are outside of said comparison mask, and thus outside of a sensitivity region of the respective reception coil element, are identified as artifact structures; in said computer, excluding, based on the exclusion information, at least some of the MR signals received by the respective reception coil element, or the k-space data corresponding thereto, as being likely to produce an artifact in an image reconstructed from said k-space data; and in said computer, reconstructing said image from said k-space data while excluding, from said reconstructing, the excluded at least some MR signals, and making the reconstructed image available from the computer in electronic form, as a datafile (highlighted for emphasis).
Claims 2-3, and 5-10 depend upon that of Claim 1, and require all of the limitations of Claim 1, therefore Claims 2-3 and 5-10 are too considered as allowed. 
Regarding Claim 11, the references cited on PTO-892 form, alone or in combination form, fail to disclose a magnetic resonance (MR) apparatus comprising: an MR data acquisition scanner comprising a plurality of different reception coil elements, each reception coil element having a reception sensitivity associated therewith; and a computer configured to: operate said MR data acquisition scanner to acquire MR signals from a subject using said plurality of different reception coil elements, and entering the acquired MR signals into a memory as k-space data, by radial sampling; for each of at least some of the reception coil elements, receive a sensitivity map that defines a spatial reception capability of the respective coil element corresponding to the reception sensitivity of the respective coil element; for each of said at least some of said reception coil elements, compare the sensitivity map for the respective coil determine a comparison mask from the respective sensitivity map using at least one threshold value for sensitivity, so that structures of said comparison dataset that are outside of said comparison mask, and thus outside of a sensitivity region of the respective reception coil element, are identified as artifact structures; highlighted for emphasis
Regarding Claim 12, the references cited on PTO-892 form, alone or in combination form, fail to disclose a non-transitory, computer-readable data storage medium encoded with programming instructions, said storage medium being loaded into a control computer of a magnetic resonance (MR) apparatus comprising an MR data acquisition scanner having a plurality of different reception coil elements, each having a respective reception sensitivity, said programming instructions causing said control computer to: operate said MR data acquisition scanner to acquire MR signals from a subject using said plurality of different reception coil elements, and enter the acquired MR signals into a memory as k-space data, by radial sampling; for each of at least some of the reception coil elements, receive a sensitivity map that defines a spatial reception capability of the respective coil element corresponding to the reception sensitivity of the respective coil element; for each of said at least some of said reception coil elements, compare the sensitivity map for the respective coil element with at least one comparison dataset obtained from at least a part of the MR signals received by the respective coil element to provide exclusion information that identifies one or more MR signals to be excluded; determine a comparison mask from the respective sensitivity map using at least one threshold value for sensitivity, so that structures of said comparison dataset that are outside of said comparison mask, and thus outside of a sensitivity region of the respective reception coil element, are identified as artifact structures; highlighted for emphasis).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to Magnetic Resonance Imaging (MRI) methods, systems and programming instructions for reducing artifacts in a magnetic resonance (MR) image dataset.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        

/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866